Exhibit 10.1

 

INCREMENTAL AND EXTENSION AGREEMENT, dated as of January 25, 2010 (this
“Agreement”), among LPL Investment Holdings, Inc., a Delaware corporation
(“Holdings”), LPL Holdings, Inc., a Massachusetts corporation (the “Borrower”),
the other Credit Parties signatory hereto (such term and each other capitalized
term used, but not defined in this preamble having the meanings provided in the
Credit Agreement (as defined below), the Incremental Revolving Credit Commitment
Increase Lenders signatory hereto, each 2013 Revolving Credit Lender (as
hereinafter defined), Morgan Stanley Senior Funding, Inc. (“MSSF”), as 
Administrative Agent, Letter of Credit Issuer and Swingline Lender, and Morgan
Stanley & Co. (“MS&Co”), as Collateral Agent.  Capitalized terms used in this
Agreement, including in the preamble and recitals hereto, but not defined in
this Agreement shall have the meanings provided in the Second Amended and
Restated Credit Agreement, dated as of June 18, 2007 (as amended by Amendment
No. 1 thereto, dated as of December 9, 2009, and as the same may be further
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof and of the other Credit Documents, the “Credit Agreement”),
among Holdings, the Borrower, the Lenders from time to time party thereto, MSSF,
as Administrative Agent, MS&Co, as Collateral Agent, and the other parties
thereto.

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended, and have
agreed to extend, credit to the Borrower, in each case pursuant to the terms and
subject to the conditions set forth therein;

 

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
requested that the Incremental Revolving Credit Commitment Increase Lenders
provide aggregate Incremental Revolving Credit Commitment Increases under the
Credit Agreement in an aggregate principal amount of at least $50,000,000;

 

WHEREAS, the Incremental Revolving Credit Commitment Increase Lenders party
hereto are willing to provide such Incremental Revolving Credit Commitment
Increases to the Borrower pursuant to the terms and subject to the conditions
set forth in this Agreement;

 

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower has
requested that certain of the terms of (a) the Revolving Credit Loans and
Revolving Credit Commitments (in each case, after giving effect to the
Incremental Revolving Credit Commitment Increase contemplated by this Agreement)
of each Lender that executes and delivers to the Administrative Agent (or its
counsel), on or prior to 5:00p.m., New York City time, on January 22, 2010, a
signature page to this Agreement (each such Lender with respect to the amount of
such Lender’s 2013 Revolving Credit Commitment set forth on such Lender’s
signature page to this Agreement being referred to as a “2013 Revolving Credit
Lender”; and each Lender with a Revolving Credit Commitment that does not so
execute, together with each Lender that does so execute but only with respect to
the amount of such Lender’s 2011 Revolving Credit Commitment set forth on such
Lender’s signature page to this Agreement being referred to as a “2011 Revolving
Credit Lender”) and (b) the Letter of Credit Commitment and Swingline
Commitment, be modified as set forth in this Agreement;

 

WHEREAS, the 2013 Revolving Credit Lenders are willing to agree to the
modifications to their Revolving Credit Loans and Revolving Credit Commitments
on the terms

 

--------------------------------------------------------------------------------


 

and subject to the conditions set forth in this Agreement and the Letter of
Issuer and Swingline Lender are willing to agree to the modifications of the
Letter of Credit Commitment and Swingline Commitment, respectively, on the terms
and subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 


SECTION 1               INCREMENTAL REVOLVING CREDIT COMMITMENT INCREASE.


 


SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE CREDIT
AGREEMENT, AS OF THE 2010 REVOLVING CREDIT INCREASE EFFECTIVE DATE (AS DEFINED
IN SECTION 6 OF THIS AGREEMENT), EACH INCREMENTAL REVOLVING CREDIT COMMITMENT
INCREASE LENDER PROVIDING AN INCREMENTAL REVOLVING CREDIT COMMITMENT INCREASE
HEREUNDER AGREES TO INCREASE THE AMOUNT OF ITS REVOLVING CREDIT COMMITMENT SUCH
THAT, AFTER GIVING EFFECT TO SUCH INCREMENTAL REVOLVING CREDIT INCREASE, THE
AMOUNTS SET FORTH OPPOSITE SUCH LENDER’S NAME ON SCHEDULE A TO THIS AGREEMENT
SHALL BE SUCH LENDER’S NEW REVOLVING CREDIT COMMITMENT, AND THAT SUCH SCHEDULE A
SHALL BE DEEMED TO AMEND SCHEDULE 1.1(B) TO THE CREDIT AGREEMENT FOR ALL
PURPOSES OF THE CREDIT DOCUMENTS (ALL OF THE FOREGOING ACTIONS DESCRIBED IN THIS
SECTION 1 COLLECTIVELY BEING THE “2010 REVOLVING CREDIT INCREASE”).  IT IS
AGREED THAT (I) THIS AGREEMENT SHALL BE DEEMED TO BE AN INCREMENTAL AGREEMENT
UNDER AND AS DEFINED IN SECTION 2.14(E) OF THE CREDIT AGREEMENT, (II) AS OF THE
2010 REVOLVING CREDIT INCREASE EFFECTIVE DATE, THE COMMITMENTS OF EACH
INCREMENTAL REVOLVING CREDIT COMMITMENT INCREASE LENDER SIGNATORY HERETO
PURSUANT TO THE 2010 REVOLVING CREDIT INCREASE SHALL BE DEEMED TO BE “REVOLVING
CREDIT COMMITMENTS” FOR ALL PURPOSES OF THE CREDIT DOCUMENTS AND (III) THE
INCREMENTAL REVOLVING CREDIT INCREASE PROVISIONS OF SECTION 2.14(F) SHALL BE
EFFECTED.


 


SECTION 2               REVOLVING CREDIT LOANS AND REVOLVING CREDIT COMMITMENTS.


 

(a)  Immediately after the 2010 Revolving Credit Increase Effective Date, but
subject to the terms and conditions set forth in this Agreement and in the
Credit Agreement, as of the 2010 Revolving Credit Extension Effective Date (as
defined in Section 7 of this Agreement), each 2013 Revolving Credit Lender
agrees that (i) (x) its Revolving Credit Loans and Revolving Credit Commitments
will, to the extent of its 2013 Revolving Credit Commitment set forth on its
signature page hereto, be exchanged to become 2013 Revolving Credit Loans and
2013 Revolving Credit Commitments, respectively, pursuant to the provisions of
Section 2.15 and Section 4.2(a) of the Credit Agreement and (y) the remainder of
its Revolving Credit Loans and Revolving Credit Commitments will, to the extent
of its 2011 Revolving Credit Commitment set forth on its signature page hereto,
remain outstanding as 2011 Revolving Credit Loans and Revolving Credit
Commitments, respectively, on the same terms as in existence prior to the 2010
Revolving Credit Increase Effective Date and (ii) the Revolving Credit Loans and
Revolving Credit Commitments of each 2011 Revolving Credit Lender that is not
party hereto shall remain outstanding as 2011 Revolving Credit Loans and 2011
Revolving Credit Commitments on the same terms as in existence prior to the 2010
Revolving Credit Increase Effective Date (the actions described in clause
(i)(x) above being the “2010 Revolving Credit Extension”).  Any Interest Periods
and Eurodollar Rates in effect for the Revolving Credit Loans immediately prior

 

2

--------------------------------------------------------------------------------


 

to the 2010 Revolving Credit Extension Effective Date shall remain in effect for
the 2011 Revolving Credit Loans and 2013 Revolving Credit Loans resulting from
the effectiveness of this Agreement on the 2010 Revolving Credit Extension
Effective Date, notwithstanding that the Applicable ABR Margin, the Applicable
Eurodollar Margin and commitment fee rates will change as of, and with effect
from and after, the 2010 Revolving Credit Extension Effective Date solely with
respect to the 2013 Revolving Credit Loans and the 2013 Revolving Credit
Commitments.  It is agreed that this Agreement shall be deemed to be an
Extension Agreement under and as defined in Section 2.15(c) of the Credit
Agreement, that the 2011 Revolving Credit Commitments shall be deemed to be
“Existing Revolving Credit Commitments”, the 2011 Revolving Credit Loans shall
be deemed to be “Existing Revolving Credit Loans”, the 2013 Revolving Credit
Commitments shall be deemed to be “Extended Revolving Commitments”, the 2013
Revolving Credit Loans shall be deemed to be “Extended Revolving Credit Loans”,
the 2013 Revolving Credit Facility shall be deemed to be an “Extended Revolving
Credit Facility” and the 2013 Revolving Credit Lenders shall be deemed to be
“Extending Lenders”, in each case under and as defined in Section 2.15 of the
Credit Agreement.

 

(b)  Immediately after the 2010 Revolving Credit Increase Effective Date, but
subject to the terms and conditions set forth in this Agreement and in the
Credit Agreement, as of the 2010 Revolving Credit Extension Effective Date, each
of the Letter of Credit Issuer and the Swingline Lender agrees to each of the
amendments to the Credit Agreement set forth in this Agreement and affecting,
with respect to the Letter of Credit Issuer, the Letter of Credit Commitment and
the terms and conditions of Section 3 of the Credit Agreement and, with respect
to the Swingline Lender, the Swingline Commitment and the terms and conditions
of Credit Agreement related thereto.

 


SECTION 3                AMENDMENTS.


 


(A)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING
THE FOLLOWING DEFINITIONS IN PROPER ALPHABETICAL ORDER:


 

“2010 Revolving Credit Extension” shall have the meaning provided in Section 2
of the Incremental and Extension Agreement.

 

“2010 Revolving Credit Extension Effective Date” shall have the meaning provided
in Section 7 of the Incremental and Extension Agreement.

 

“2010 Revolving Credit Increase” shall have the meaning provided in Section 1 of
the Incremental and Extension Agreement.

 

“2010 Revolving Credit Increase Effective Date” shall have the meaning provided
in Section 6 of the Incremental and Extension Agreement.

 

“2011 Final Date” shall mean, with respect to 2011 Revolving Credit Commitments,
the date on which the 2011 Revolving Credit Commitments shall have terminated,
no 2011 Revolving Credit Loans shall be outstanding and the 2011 Revolving
Credit Lenders shall have no more Letter of Credit Exposure with respect to
their 2011 Revolving Credit Commitments and 2011 Revolving Credit Loans;

 

3

--------------------------------------------------------------------------------


 

“2011 Revolving Credit Commitment” shall mean, (a) with respect to each 2011
Revolving Credit Lender on the 2010 Revolving Credit Extension Effective Date
which does not execute the Incremental and Extension Agreement, the amount of
the Revolving Credit Commitment of such 2011 Revolving Credit Lender which shall
terminate on the 2011 Revolving Credit Maturity Date, as such Revolving Credit
Commitment may be reduced from time to time pursuant to the terms hereof,
(b) with respect to each 2011 Revolving Credit Lender on the 2010 Revolving
Credit Extension Effective Date which does execute the Incremental and Extension
Agreement, the amount of such Lender’s 2011 Revolving Credit Commitment set
forth on such Lender’s signature page to the Incremental and Extension
Agreement, as such Revolving Credit Commitment may be reduced from time to time
pursuant to the terms hereof, (c) in the case of any Lender that receives an
assignment of any portion of a 2011 Revolving Credit Commitment that was held by
a 2011 Revolving Credit Lender on the 2010 Revolving Credit Extension Effective
Date, the amount specified as such Lender’s “Revolving Credit Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total 2011 Revolving Credit Commitment, as such Revolving Credit Commitment may
be reduced from time to time pursuant to the terms hereof and (d) in the case of
any 2011 Revolving Credit Lender that increases its 2011 Revolving Credit
Commitment or becomes an Incremental Revolving Credit Commitment Increase Lender
with respect to its 2011 Revolving Credit Commitment, in each case pursuant to
Section 2.14, the amount specified in the applicable Incremental Agreement, as
such Revolving Credit Commitment may be reduced from time to time pursuant to
the terms hereof.

 

“2011 Revolving Credit Commitment Percentage” shall mean at any time, for each
2011 Revolving Credit Lender, the percentage obtained by dividing (a) such
Lender’s 2011 Revolving Credit Commitment at such time by (b) the aggregate
amount of the 2011 Revolving Credit Commitments at such time; provided that at
any time when the Total 2011 Revolving Credit Commitment shall have been
terminated, each Lender’s 2011 Revolving Credit Commitment Percentage shall be
its 2011 Revolving Credit Commitment Percentage as in effect immediately prior
to such termination.

 

“2011 Revolving Credit Facility” shall mean the revolving credit facility
represented by the 2011 Revolving Credit Commitments.

 

“2011 Revolving Credit Lender” shall have the meaning provided in the recitals
to the Incremental and Extension Agreement.

 

“2011 Revolving Credit Loan” shall mean Revolving Credit Loans made by any 2011
Revolving Credit Lenders pursuant to its 2011 Revolving Credit Commitment.

 

“2011 Revolving Credit Maturity Date” shall mean December 28, 2011.

 

“2013 Final Date” shall mean, with respect to 2013 Revolving Credit Commitments
and Letters of Credit, the date on which the 2013 Revolving Credit Commitments
shall have terminated, no 2013 Revolving Credit Loans shall be

 

4

--------------------------------------------------------------------------------


 

outstanding and the 2013 Revolving Credit Lenders shall have no more Letter of
Credit Exposure.

 

“2013 Revolving Credit Commitment” shall mean, (a) with respect to each 2013
Revolving Credit Lender on the 2010 Revolving Credit Extension Effective Date,
the amount set forth on such Lender’s signature page to the Incremental and
Extension Agreement, as such Revolving Credit Commitment may be reduced from
time to time pursuant to the terms hereof, (b) in the case of any Lender that
receives an assignment of any portion of a 2013 Revolving Credit Commitment that
was held by a 2013 Revolving Credit Lender on the 2010 Revolving Credit
Extension Effective Date, the amount specified as such Lender’s “Revolving
Credit Commitment” in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the Total 2013 Revolving Credit Commitment, as such
Revolving Credit Commitment may be reduced from time to time pursuant to the
terms hereof and (c) in the case of any 2013 Revolving Credit Lender that
increases its 2013 Revolving Credit Commitment or becomes an Incremental
Revolving Credit Commitment Increase Lender with respect to its 2013 Revolving
Credit Commitment, in each case pursuant to Section 2.14, the amount specified
in the applicable Incremental Agreement, as such Revolving Credit Commitment may
be reduced from time to time pursuant to the terms hereof.

 

“2013 Revolving Credit Commitment Percentage” shall mean at any time, for each
2013 Revolving Credit Lender, the percentage obtained by dividing (a) such
Lender’s 2013 Revolving Credit Commitment at such time by (b) the aggregate
amount of the 2013 Revolving Credit Commitments at such time; provided that at
any time when the Total 2013 Revolving Credit Commitment shall have been
terminated, each Lender’s 2013 Revolving Credit Commitment Percentage shall be
its 2013 Revolving Credit Commitment Percentage as in effect immediately prior
to such termination.

 

“2013 Revolving Credit Facility” shall mean the revolving credit facility
represented by the 2013 Revolving Credit Commitments.

 

“2013 Revolving Credit Lender” shall have the meaning provided in the recitals
to the Incremental and Extension Agreement.

 

“2013 Revolving Credit Loan” shall mean Revolving Credit Loans made by any 2013
Revolving Credit Lenders pursuant to its 2013 Revolving Credit Commitment.

 

“2013 Revolving Credit Maturity Date” shall mean June 28, 2013.

 

“Incremental and Extension Agreement” shall mean the Incremental and Extension
Agreement, dated as of January 25, 2010, among Holdings, the Borrower, the other
Credit Parties signatory thereto, the Incremental Revolving Credit Commitment
Increase Lenders signatory thereto, the 2013 Revolving Credit Lenders signatory
thereto, the Administrative Agent, the Letter of Credit Issuer, the Swingline
Lender and the Collateral Agent.

 

5

--------------------------------------------------------------------------------


 

“Total 2011 Revolving Credit Commitment” shall mean, on any date, the sum of the
2011 Revolving Credit Commitments on such date of all 2011 Revolving Credit
Lenders.

 

“Total 2013 Revolving Credit Commitment” shall mean, on any date, the sum of the
2013 Revolving Credit Commitments on such date of all 2013 Revolving Credit
Lenders.

 


(B)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “APPLICABLE ABR MARGIN” CONTAINED THEREIN AND REPLACING IT
WITH THE FOLLOWING:


 

““Applicable ABR Margin” shall mean, at any date, (a) with respect to the
Tranche D Term Loans, (i) during any period in which the Borrower’s corporate
family rating by Moody’s is B2 or less, 1.25% per annum, (ii) during any period
in which the Borrower’s corporate family rating by Moody’s is Ba3 or better,
0.75% per annum, and (iii) during all other periods, 1.00% per annum, (b) with
respect to 2011 Revolving Credit Loans (and, for each day prior to the 2010
Revolving Credit Increase Effective Date, the 2013 Revolving Credit Loans and
the Swingline Loans), 1.00% per annum, (c) with respect to 2013 Revolving Credit
Loans and Swingline Loans, 2.50% per annum.  Changes in the Applicable ABR
Margin resulting from changes in ratings from Moody’s shall become effective on
the date such rating shall have changed.”

 


(C)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “APPLICABLE EURODOLLAR MARGIN” CONTAINED THEREIN AND REPLACING
IT WITH THE FOLLOWING:


 

““Applicable Eurodollar Margin” shall mean, at any date, (a) with respect to the
Tranche D Term Loans, (i) during any period in which the Borrower’s corporate
family rating by Moody’s is B2 or less, 2.25% per annum, (ii) during any period
in which the Borrower’s corporate family rating by Moody’s is Ba3 or better,
1.75% per annum, and (iii) during all other periods, 2.00% per annum, (b) with
respect to 2011 Revolving Credit Loans (and, for each day prior to the 2010
Revolving Credit Increase Effective Date, the 2013 Revolving Credit Loans),
2.00% per annum and (c) with respect to 2013 Revolving Credit Loans, 3.50% per
annum.  Changes in the Applicable Eurodollar Margin resulting from changes in
ratings from Moody’s shall become effective on the date such rating shall have
changed.”

 


(D)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “CLASS” CONTAINED THEREIN AND REPLACING IT WITH THE FOLLOWING:


 

““Class”, when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are 2011 Revolving
Credit Loans, 2013 Revolving Credit Loans, Tranche D Term Loans, Incremental
Term Loans, Extended Term Loans (of the same Extension Series), Extended
Revolving Credit Loans (of the same Extension Series) other than 2013 Revolving
Credit Loans, Additional/Replacement Revolving Credit Loans (made pursuant to
the same tranche) or Swingline Loans and, when used in reference to any
Commitment, refers to whether such

 

6

--------------------------------------------------------------------------------


 

Commitment is a 2011 Revolving Credit Commitment, a 2013 Revolving Credit
Commitment, a Tranche D Term Loan Commitment, an Incremental Term Loan
Commitment, an Extended Revolving Credit Commitment (of the same Extension
Series) other than 2013 Revolving Credit Commitments, an Additional/Replacement
Revolving Credit Commitment (made pursuant to the same tranche) or a Swingline
Commitment.”

 


(E)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “CREDIT FACILITY” CONTAINED THEREIN AND REPLACING IT WITH THE
FOLLOWING:


 

““Credit Facility” shall mean any of the Tranche D Term Loan Facility, any
Incremental Term Loan Facility, any Extended Term Loan Facility, the 2011
Revolving Credit Facility, the 2013 Revolving Credit Facility, any Extended
Revolving Credit Facility other than the 2013 Revolving Credit Facility and any
Additional/Replacement Revolving Credit Facility.

 


(F)            SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “FINAL DATE” CONTAINED THEREIN AND REPLACING IT WITH THE
FOLLOWING:


 


““FINAL DATE” SHALL MEAN, IN RESPECT OF THE 2011 REVOLVING CREDIT COMMITMENTS,
THE 2011 FINAL DATE AND, IN RESPECT OF THE 2013 REVOLVING CREDIT COMMITMENTS,
THE 2013 FINAL DATE.”


 


(G)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “MANDATORY BORROWING” CONTAINED THEREIN AND REPLACING IT WITH
THE FOLLOWING:


 

““Mandatory Borrowing” shall have the meaning provided in Section 2.1(e).”

 


(H)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “MATURITY DATE” CONTAINED THEREIN AND REPLACING IT WITH THE
FOLLOWING:


 

““Maturity Date” shall mean the Tranche D Term Loan Maturity Date, the 2011
Revolving Credit Maturity Date, the 2013 Revolving Credit Maturity Date, any
maturity date related to any tranche of Additional/Replacement Revolving Credit
Commitments, any Incremental Term Loan Maturity Date, any maturity date related
to any Extension Series of Extended Term Loans and any  maturity date related to
any Extension Series of Extended Revolving Credit Commitments other than 2013
Revolving Credit Commitments.”

 


(I)            SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “REVOLVING CREDIT COMMITMENT” CONTAINED THEREIN AND REPLACING
IT WITH THE FOLLOWING:


 

““Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender prior to the 2010 Revolving Credit Increase Effective Date, the
“Revolving Credit Commitments” as defined in the Credit Agreement as in effect
at any time prior to such date, (b) with respect to each Lender that is a Lender
on and after the 2010 Revolving Credit Increase Effective Date but prior to the
2010 Revolving Credit

 

7

--------------------------------------------------------------------------------


 

Extension Effective Date, the amount set forth opposite each Lender’s name on
Schedule A to the Incremental and Extension Agreement as such Lender’s
“Revolving Credit Commitment” and (c) with respect to each Lender that is a
Lender on and after the 2010 Revolving Credit Extension Effective Date, the sum
of such Lender’s 2011 Revolving Credit Commitments and 2013 Revolving Credit
Commitments.  The aggregate amount of Revolving Credit Commitments in effect
prior to the 2010 Revolving Credit Increase Effective Date is $100,000,000.  The
aggregate amount of the Revolving Credit Commitments in effect on the 2010
Revolving Credit Increase Effective Date is $218,212,250.”

 


(J)            SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “REVOLVING CREDIT FACILITY” CONTAINED THEREIN AND REPLACING IT
WITH THE FOLLOWING:


 

““Revolving Credit Facility” shall mean the collective reference to the 2011
Revolving Credit Facility and 2013 Revolving Credit Facility.”

 


(K)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “REVOLVING CREDIT LOAN” CONTAINED THEREIN AND REPLACING IT
WITH THE FOLLOWING:


 

““Revolving Credit Loan” shall have the meaning provided in Section 2.1(c), and
shall include 2011 Revolving Credit Loans and/or 2013 Revolving Credit Loans, as
applicable.”

 


(L)            SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “REVOLVING CREDIT MATURITY DATE” IN ITS ENTIRETY.


 


(M)          SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “SWINGLINE LOAN” CONTAINED THEREIN AND REPLACING IT WITH THE
FOLLOWING:


 

““Swingline Loan” shall have the meaning provided in Section 2.1(d).”

 


(N)           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE DEFINITION OF “SWINGLINE MATURITY DATE” CONTAINED THEREIN AND REPLACING IT
WITH THE FOLLOWING:


 


““SWINGLINE MATURITY DATE” SHALL MEAN, WITH RESPECT TO ANY SWINGLINE LOAN, THE
DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE 2013 REVOLVING CREDIT MATURITY
DATE.


 


(O)           SECTION 2.1(B) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY AS FOLLOWS:


 

“Subject to and upon the terms and conditions herein set forth including
Section 2.4(d), each Lender having a Revolving Credit Commitment severally
agrees to make a loan or loans (each, a “Revolving Credit Loan”) to the
Borrower, which Revolving Credit Loans (i) shall not exceed, for any such
Lender, the Revolving Credit Commitment of such Lender, (ii) shall not, after
giving effect thereto and to the application of the proceeds thereof, result in
such Lender’s Revolving Credit Exposure at such time exceeding such Lender’s
Revolving Credit Commitment at such time, (iii) shall

 

8

--------------------------------------------------------------------------------


 

not, after giving effect thereto and to the application of the proceeds thereof,
at any time result in the aggregate amount of all Lenders’ Revolving Credit
Exposures plus the aggregate principal amount outstanding of all Swingline Loans
at such time exceeding the Total Revolving Credit Commitment then in effect,
(iv) shall be made at any time and from time to time after the Closing Date and,
in the case of Lenders with 2011 Revolving Credit Commitments, prior to the 2011
Revolving Credit Maturity Date and, in the case of Lenders with 2013 Revolving
Credit Commitments, prior to the 2013 Revolving Credit Maturity Date, (v) may at
the option of the Borrower be incurred and maintained as, and/or converted into,
ABR Loans or Eurodollar Loans; provided that all Revolving Credit Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type and (vi) may be repaid and reborrowed in accordance with the
provisions hereof.  With respect to 2011 Revolving Credit Lenders, on the 2011
Revolving Credit Maturity Date, all outstanding 2011 Revolving Credit Loans
shall be repaid in full.  With respect to 2013 Revolving Credit Lenders, on the
2013 Revolving Credit Maturity Date, all outstanding 2013 Revolving Credit Loans
shall be repaid in full.  For the avoidance of doubt, prior to the 2011
Revolving Credit Maturity Date, all borrowings of Revolving Credit Loans under
this Section 2.1(b) shall be made by each Lender with a Revolving Credit
Commitment pro rata based on each such Lender’s Revolving Credit Commitment
Percentage without regard to the Class of the Revolving Credit Commitments held
by such Lender.  For the avoidance of doubt, commencing on the 2010 Revolving
Credit Extension Effective Date, (i) each 2013 Revolving Credit Loan and each
2013 Revolving Credit Commitment of a 2013 Revolving Credit Lender shall be
treated for all purposes of this Credit Agreement as a 2013 Revolving Credit
Loan and a 2013 Revolving Credit Commitment, respectively, and (ii) each 2011
Revolving Credit Loan and each 2011 Revolving Credit Commitment of a 2011
Revolving Credit Lender shall be treated for all purposes of this Credit
Agreement as a 2011 Revolving Credit Loan and a 2011 Revolving Credit
Commitment, respectively.”

 


(P)           SECTION 2.1(D) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(A) DELETING THE “(I)” AT THE BEGINNING THEREOF AND (B) DELETING THE REFERENCE
TO “SECTION 2.1(E)(II)” THEREIN AND SUBSTITUTING THEREFOR “SECTION 2.1(E)”.


 


(Q)           SECTION 2.1(E) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY AS FOLLOWS:


 

“(e) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Lenders with Revolving Credit Commitments, with a copy to the
Borrower, that all then-outstanding Swingline Loans shall be funded with a
Borrowing of Revolving Credit Loans, in which case Revolving Credit Loans
constituting ABR Loans (each such Borrowing, a “Mandatory Borrowing”) shall be
made on the immediately succeeding Business Day by all Lenders with Revolving
Credit Commitments pro rata based on each such Lender’s Revolving Credit
Commitment Percentage (regardless of the Class of Revolving Credit Commitments
held by such Lender), and the proceeds thereof shall be applied directly to the
Swingline Lender to repay the Swingline Lender for such outstanding Swingline
Loans.  Each Lender with a Revolving Credit Commitment hereby irrevocably agrees
to make such Revolving Credit

 

9

--------------------------------------------------------------------------------


 

Loans upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified to it in writing by the Swingline Lender notwithstanding (i) that the
amount of the Mandatory Borrowing may not comply with the minimum amount for
each Borrowing specified in Section 2.2, (ii) whether any conditions specified
in Section 7 are then satisfied, (iii) whether a Default or an Event of Default
has occurred and is continuing, (iv) the date of such Mandatory Borrowing or
(v) any reduction in the Total Commitment after any such Swingline Loans were
made.  In the event that, in the sole judgment of the Swingline Lender, any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including as a result of the commencement of a proceeding under the
Bankruptcy Code in respect of the Borrower), each Lender with a Revolving Credit
Commitment hereby agrees that it shall forthwith purchase from the Swingline
Lender (without recourse or warranty) such participation of the outstanding
Swingline Loans as shall be necessary to cause each such Lender to share in such
Swingline Loans ratably based upon their respective Revolving Credit Commitment
Percentages (regardless of the Class of Revolving Credit Commitments held by
such Lender); provided that all principal and interest payable on such Swingline
Loans shall be for the account of the Swingline Lender until the date the
respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to the Lender purchasing same from and
after such date of purchase.  On the Final Date for any Class of Revolving
Credit Commitments, such participations of the Revolving Credit Lenders under
and in respect of such Class shall be automatically reallocated to the remaining
Revolving Credit Lenders pro rata based on such Lender’s Revolving Credit
Commitment Percentage after giving effect to such Final Date.”

 


(R)            SECTION 2.3(D) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY AS FOLLOWS:


 

“(d)  Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(e), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.”

 


(S)           SECTION 2.4(A) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY AS FOLLOWS:


 

“(a)  No later than 2:00 p.m. (New York time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below; provided, that all Swingline Loans
shall be made available in the full amount thereof by the Swingline Lender no
later than 3:00 p.m. (New York time) on the date requested; provided, further,
that, for the avoidance of doubt, prior to the 2011 Final Date, all borrowings
of Revolving Credit Loans hereunder shall be made by each Lender with a
Revolving Credit Commitment pro rata based on each such Lender’s Revolving
Credit Commitment Percentage without regard to the Class of the Revolving Credit
Commitments held by such Lender.”


 


10

--------------------------------------------------------------------------------



 


(T)            CLAUSE (II) OF THE LAST SENTENCE OF SECTION 2.4(B) OF THE CREDIT
AGREEMENT IS HEREBY REPLACED IN ITS ENTIRETY AS FOLLOWS:


 

“(ii) if paid by the Borrower, the then-applicable rate of interest or fees,
calculated in accordance with Section 2.8, for the Loans of the applicable
Class.”

 


(U)           SECTION 2.5(A) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY AS FOLLOWS:


 

“The Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Lenders, (i) on the Tranche D Term Loan Maturity Date, all then
outstanding Tranche D Term Loans, (ii) on the relevant maturity date for any
tranche of Incremental Term Loans, all then outstanding Incremental Term Loans
of such tranche, (iii) on the 2011 Revolving Credit Maturity Date, all then
outstanding 2011 Revolving Credit Loans, (iv) on the 2013 Revolving Credit
Maturity Date, all then outstanding 2013 Revolving Credit Loans, (v) on the
relevant maturity date for any tranche of Additional/Replacement Revolving
Credit Commitments, all then outstanding Additional/Replacement Revolving Credit
Loans, (vi) on the relevant maturity date for any Extension Series of Extended
Term Loans, all then outstanding Extended Term Loans of such Extension Series,
(vii) on the relevant maturity date for any other Extension Series of Extended
Revolving Credit Commitments, all then outstanding Extended Revolving Credit
Loans of such Extension Series and (viii) on the Swingline Maturity Date, all
then outstanding Swingline Loans.”

 


(V)           SECTION 2.5(E) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY AS FOLLOWS:


 

“(e) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a Tranche D Term Loan, an Incremental Term Loan
(and the relevant tranche thereof), a 2011 Revolving Credit Loan, a 2013
Revolving Credit Loan, an Additional/Replacement Revolving Credit Loan, an
Extended Term Loan, an Extended Revolving Credit Loan other than 2013 Revolving
Credit Loans or Swingline Loan, as applicable, the Type of each Loan made and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender or the Swingline Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.”

 


(W)          THE SECOND SENTENCE OF SECTION 2.7 OF THE CREDIT AGREEMENT IS
HEREBY REPLACED IN ITS ENTIRETY AS FOLLOWS:


 

“Each Borrowing of Revolving Credit Loans under this Agreement shall be granted
by the Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitments without regard to the Class of the Revolving Credit Commitments held
by such Lender.”


 


11

--------------------------------------------------------------------------------



 


(X)            SECTION 2.14 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING EACH INSTANCE OF “REVOLVING CREDIT MATURITY DATE” THEREIN AND
SUBSTITUTING THEREFOR “2013 REVOLVING CREDIT MATURITY DATE”.


 


(Y)           SECTION 3.1(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING EACH INSTANCE OF “REVOLVING CREDIT MATURITY DATE” THEREIN AND
SUBSTITUTING THEREFOR “2013 REVOLVING CREDIT MATURITY DATE”.


 


(Z)            SECTION 3.3(A) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY AS FOLLOWS:


 

“(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each other Lender that has a Revolving Credit Commitment (each
such other Lender, in its capacity under this Section 3.3(a), a “Letter of
Credit Participant”), and each such Letter of Credit Participant shall be deemed
irrevocably and unconditionally to have purchased and received from the Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation in such Letter of Credit, each substitute letter of credit, each
drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto (each, a “Letter of Credit Participation”), pro rata based
on such Letter of Credit Participant’s Revolving Credit Commitment Percentage
without regard to the Class of the Revolving Credit Commitments held by such
Lender, and any security therefor or guaranty pertaining thereto (although
Letter of Credit Fees will be paid directly to the Administrative Agent for the
ratable account of the Letter of Credit Participants as provided in
Section 4.1(c) and the Letter of Credit Participants shall have no right to
receive any portion of any Fronting Fees).  On the Final Date for any Class of
Revolving Credit Commitments, such participations of Revolving Credit Lenders
under and in respect of such Class shall, notwithstanding whether any conditions
specified in Section 7 are then satisfied, be automatically reallocated to the
then remaining Revolving Credit Lenders pro rata based on each such Lender’s
Revolving Credit Commitment Percentage after giving effect to such Final Date.”

 


(AA)         SECTION 3.3(C) OF THE CREDIT AGREEMENT IS AMENDED BY ADDING THE
FOLLOWING SENTENCE AT THE END THEREOF:


 

“For the avoidance of doubt, all distributions under this Section 3.3(c) shall
be made to each Lender with a Revolving Credit Commitments pro rata based on
each such Lender’s Revolving Credit Commitment Percentage without regard to the
Class of the Revolving Credit Commitments held by such Lender.”

 


(BB)         SECTION 3.4(A) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY AS FOLLOWS:


 


“(A) THE BORROWER HEREBY AGREES TO REIMBURSE THE LETTER OF CREDIT ISSUER, BY
MAKING PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF
CREDIT ISSUER IN IMMEDIATELY AVAILABLE FUNDS, FOR ANY PAYMENT OR DISBURSEMENT
MADE BY THE LETTER OF CREDIT ISSUER UNDER ANY LETTER OF CREDIT ISSUED BY IT
(EACH SUCH AMOUNT SO PAID UNTIL REIMBURSED, AN

 

12

--------------------------------------------------------------------------------



 


“UNPAID DRAWING”) (I) WITHIN ONE BUSINESS DAY OF THE DATE OF SUCH PAYMENT OR
DISBURSEMENT, IF THE LETTER OF CREDIT ISSUER PROVIDES NOTICE TO THE BORROWER OF
SUCH PAYMENT OR DISBURSEMENT PRIOR TO 10:00 A.M. (NEW YORK TIME) ON SUCH NEXT
SUCCEEDING BUSINESS DAY AFTER THE DATE OF SUCH PAYMENT OR DISBURSEMENT OR
(II) IF SUCH NOTICE IS RECEIVED AFTER SUCH TIME, ON THE BUSINESS DAY FOLLOWING
THE DATE OF RECEIPT OF SUCH NOTICE (SUCH REQUIRED DATE FOR REIMBURSEMENT UNDER
CLAUSE (I) OR (II), AS APPLICABLE, THE “REQUIRED REIMBURSEMENT DATE”), WITH
INTEREST ON THE AMOUNT SO PAID OR DISBURSED BY SUCH LETTER OF CREDIT ISSUER,
(A) FROM AND INCLUDING THE DATE OF SUCH PAYMENT OR DISBURSEMENT TO BUT EXCLUDING
THE REQUIRED REIMBURSEMENT DATE, AT THE PER ANNUM RATE FOR EACH DAY EQUAL TO
(X) THE APPLICABLE EURODOLLAR MARGIN APPLICABLE TO 2013 REVOLVING CREDIT LOANS
THEN IN EFFECT TIMES (Y) THE AMOUNT OF SUCH UNPAID DRAWING, AND (B) TO THE
EXTENT NOT REIMBURSED PRIOR TO 5:00 P.M. (NEW YORK TIME) ON THE REQUIRED
REIMBURSEMENT DATE, FROM AND INCLUDING THE REQUIRED REIMBURSEMENT DATE TO BUT
EXCLUDING THE DATE SUCH LETTER OF CREDIT ISSUER IS REIMBURSED THEREFOR, AT A
RATE PER ANNUM THAT SHALL AT ALL TIMES BE THE RELEVANT APPLICABLE ABR MARGIN
APPLICABLE TO 2013 REVOLVING CREDIT LOANS PLUS THE ABR AS IN EFFECT FROM TIME TO
TIME PLUS 2%; PROVIDED, THAT, NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, WITH RESPECT TO ANY LETTER OF CREDIT, (I) UNLESS THE
BORROWER SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT
ISSUER PRIOR TO 10:00 A.M. (NEW YORK TIME) ON THE REQUIRED REIMBURSEMENT DATE
THAT THE BORROWER INTENDS TO REIMBURSE THE LETTER OF CREDIT ISSUER FOR THE
AMOUNT OF SUCH DRAWING WITH FUNDS OTHER THAN THE PROCEEDS OF REVOLVING CREDIT
LOANS, THE BORROWER SHALL BE DEEMED TO HAVE GIVEN A NOTICE OF BORROWING
REQUESTING THAT THE LENDERS WITH REVOLVING CREDIT COMMITMENTS MAKE REVOLVING
CREDIT LOANS (WHICH SHALL BE ABR LOANS) ON THE DATE ON WHICH SUCH DRAWING IS
HONORED IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING, AND (II) THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LETTER OF CREDIT PARTICIPANT OF
SUCH DRAWING AND THE AMOUNT OF ITS REVOLVING CREDIT LOAN TO BE MADE IN RESPECT
THEREOF, AND EACH LETTER OF CREDIT PARTICIPANT SHALL BE IRREVOCABLY OBLIGATED TO
MAKE A REVOLVING CREDIT LOAN TO THE BORROWER IN THE MANNER DEEMED TO HAVE BEEN
REQUESTED IN THE AMOUNT OF ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE
APPLICABLE UNPAID DRAWING BY 1:00 P.M. (NEW YORK TIME) ON SUCH BUSINESS DAY BY
MAKING THE AMOUNT OF SUCH REVOLVING CREDIT LOAN AVAILABLE TO THE ADMINISTRATIVE
AGENT.  SUCH REVOLVING CREDIT LOANS SHALL BE MADE WITHOUT REGARD TO THE MINIMUM
BORROWING AMOUNT.  THE ADMINISTRATIVE AGENT SHALL USE THE PROCEEDS OF SUCH
REVOLVING CREDIT LOANS SOLELY FOR PURPOSE OF REIMBURSING THE LETTER OF CREDIT
ISSUER FOR THE RELATED UNPAID DRAWING.   FOR THE AVOIDANCE OF DOUBT, ALL
BORROWINGS OF REVOLVING CREDIT LOANS UNDER THIS SECTION 3.4(A) SHALL BE MADE BY
EACH LENDER WITH A REVOLVING CREDIT COMMITMENTS PRO RATA BASED ON EACH SUCH
LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE WITHOUT REGARD TO THE CLASS OF
THE REVOLVING CREDIT COMMITMENTS HELD BY SUCH LENDER.”


 


(CC)         SECTION 4.1(A) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY AS FOLLOWS:


 

“(a) (i) The Borrower agrees to pay to the Administrative Agent for the account
of each 2011 Revolving Credit Lender for the period from the Closing Date to and
excluding the 2011 Final Date, a commitment fee which shall accrue at percentage
per annum set forth below of the daily average unused portion of the 2011
Revolving Credit Commitment of such Lender (which, for purposes of this
Section 4.1 only, shall not include the incurrence of Swingline Loans) based
upon the Status in effect on such date, and which shall be payable quarterly in
arrears on the last day of each March, June, September and December and on the
2011 Final Date.

 

13

--------------------------------------------------------------------------------


 

 

Status

 

Applicable Revolving
Commitment Fee
Percentage

 

Level I

 

0.50

%

Level II

 

0.375

%

 

(ii) The Borrower agrees to pay to the Administrative Agent for the account of
each 2013 Revolving Credit Lender, (A) for the period from the Closing Date to
and excluding the 2010 Revolving Credit Extension Effective Date, a commitment
fee which shall accrue at percentage per annum set forth below of the daily
average unused portion of the 2013 Revolving Credit Commitment of such Lender
(which, for purposes of this Section 4.1 only, shall not include the incurrence
of Swingline Loans) based upon the Status in effect on such date, and which
shall be payable quarterly in arrears on the last day of each March, June,
September and December.

 

Status

 

Applicable Revolving
Commitment Fee
Percentage

 

Level I

 

0.50

%

Level II

 

0.375

%

 

and (B) for the period from and including the 2010 Revolving Credit Extension
Effective Date to but excluding the 2013 Final Date, a commitment fee which
shall accrue at 0.75% per annum of the daily average unused portion of the 2013
Revolving Credit Commitment of such Lender (which, for purposes of this
Section 4.1 only, shall not include the incurrence of Swingline Loans), and
which shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the 2013 Final Date.”

 


(DD)         THE LAST SENTENCE OF SECTION 4.1(B) OF THE CREDIT AGREEMENT IS
HEREBY REPLACED IN ITS ENTIRETY AS FOLLOWS:


 

“The Fronting Fee shall be due and payable quarterly in arrears on the last day
of each March, June, September and December and on the 2013 Final Date.”

 


(EE)         SECTION 4.1(C) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY AS FOLLOWS:


 

“(c) (i) The Borrower agrees to pay to the Administrative Agent for the account
of each 2011 Revolving Credit Lender, pro rata according to the Letter of Credit
Exposure of such Lender, a fee in respect of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit to but
excluding the termination or expiration date of such Letter of Credit, computed
at the per annum rate for each day equal to the product of (x) the Applicable
Eurodollar Margin then in effect for 2011 Revolving Credit Loans the and (y) the
product of (A) the average daily Stated Amount

 

14

--------------------------------------------------------------------------------


 

under such Letter of Credit and (B) the quotient obtained by dividing (I) the
aggregate amount of 2011 Revolving Credit Commitments by (II) the sum of the
2011 Revolving Credit Commitments and the 2013 Revolving Credit Commitments. 
The Letter of Credit Fee shall be payable quarterly in arrears on the last day
of each March, June, September and December and on the 2011 Final Date.

 

(ii) The Borrower agrees to pay to the Administrative Agent for the account of
each 2013 Revolving Credit Lender, pro rata according to the Letter of Credit
Exposure of such Lender, a fee in respect of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit to but
excluding the termination or expiration date of such Letter of Credit, computed
at the per annum rate for each day equal to the product of (x) the Applicable
Eurodollar Margin then in effect for 2013 Revolving Credit Loans the and (y) the
product of (A) the average daily Stated Amount under such Letter of Credit and
(B) the quotient obtained by dividing (I) the aggregate amount of 2013 Revolving
Credit Commitments by (II) the sum of the 2011 Revolving Credit Commitments and
the 2013 Revolving Credit Commitments.  The Letter of Credit Fee shall be
payable quarterly in arrears on the last day of each March, June, September and
December and on the 2013 Final Date.”

 


(FF)           SECTION 4.3(B) OF THE CREDIT AGREEMENT IS HEREBY REPLACED IN ITS
ENTIRETY AS FOLLOWS:


 

“(b) (i) The Total 2011 Revolving Credit Commitment shall terminate at 5:00 p.m.
(New York time) on the 2011 Revolving Credit Maturity Date and (ii) the Total
2013 Revolving Credit Commitment shall terminate at 5:00 p.m. (New York time) on
the 2013 Revolving Credit Maturity Date.”

 


(GG)         SECTION 5.2(E)(I) IS HEREBY AMENDED BY ADDING THE FOLLOWING
SENTENCE AT THE END THEREOF:


 

“For the avoidance of doubt, the amount of any prepayment of Revolving Credit
Loans shall be shall be allocated among the  Revolving Credit Loans of each
Lender pro rata based on each such Lender’s Revolving Credit Commitment
Percentage without regard to the Class of the Revolving Credit Commitments held
by such Lender.”

 


(HH)         SECTION 5.2(E)(II) IS HEREBY AMENDED AS FOLLOWS:


 

(i) by deleting each instance of “Revolving Credit Maturity Date” therein and
substituting therefor “2013 Revolving Credit Maturity Date”; and

 

(ii) by adding the following sentence at the end thereof:

 

“For the avoidance of doubt, prior to the 2011 Final Date, subject to the
foregoing provisions of this Section 5.2(e)(ii), reductions and terminations of
Revolving Credit Commitments may be allocated with regard to the Class of the
Revolving Credit Commitments held by such Lender.”

 

15

--------------------------------------------------------------------------------



 


SECTION 4                REPRESENTATIONS AND WARRANTIES, NO DEFAULT.  EACH
CREDIT PARTY REPRESENTS AND WARRANTS TO THE LENDERS AS OF THE DATE HEREOF AND AS
OF THE DATE OF EFFECTIVENESS OF THIS AGREEMENT:


 

(A)           EACH CREDIT PARTY IS A DULY ORGANIZED AND VALIDLY EXISTING
CORPORATION OR OTHER ENTITY IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION
OF ITS ORGANIZATION AND HAS THE CORPORATE OR OTHER ORGANIZATIONAL POWER AND
AUTHORITY TO EXECUTE, DELIVERY AND CARRY OUT THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND HAS TAKEN ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION
TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  EACH
CREDIT PARTY HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT AND THIS AGREEMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH CREDIT PARTY
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION AND OTHER SIMILAR LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF
EQUITY (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR LAW).

 

(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH CREDIT PARTY OF
THIS AGREEMENT WILL NOT (A) CONTRAVENE ANY APPLICABLE PROVISION OF ANY MATERIAL
LAW, STATUTE, RULE, REGULATION, ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT
OR GOVERNMENTAL INSTRUMENTALITY, (B) RESULT IN ANY BREACH OF ANY OF THE TERMS,
COVENANTS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT
IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE) ANY
LIEN UPON ANY OF THE PROPERTY OR ASSETS OF ANY OF THE BORROWER OR ANY OF THE
RESTRICTED SUBSIDIARIES PURSUANT TO THE TERMS OF ANY MATERIAL INDENTURE, LOAN
AGREEMENT, LEASE AGREEMENT, MORTGAGE, DEED OF TRUST, AGREEMENT OR OTHER MATERIAL
INSTRUMENT TO WHICH HOLDINGS, THE BORROWER OR ANY OF THEIR RESTRICTED
SUBSIDIARIES IS A PARTY OR BY WHICH IT OR ANY OF THEIR PROPERTY OR ASSETS IS
BOUND, OR (C) VIOLATE ANY PROVISION OF THE CERTIFICATE OF INCORPORATION, BY-LAWS
OR OTHER CONSTITUTIONAL DOCUMENTS OF HOLDINGS, THE BORROWER OR ANY OF THEIR
RESTRICTED SUBSIDIARIES.

 

(C)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT
AGREEMENT AND IN THE OTHER CREDIT DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WITH THE SAME EFFECT AS IF MADE ON THE DATE HEREOF AND THE DATE OF
EFFECTIVENESS OF THIS AGREEMENT, EXCEPT WHERE SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE.

 

(D)           AT THE TIME OF THE BORROWER’S REQUEST FOR THE INCREMENTAL
REVOLVING CREDIT INCREASES REFERRED TO IN THE SECOND RECITAL HERETO AND AT THE
TIME OF AND AFTER GIVING EFFECT TO THIS AGREEMENT, NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING.

 


SECTION 5                REAFFIRMATION. EACH OF THE CREDIT PARTIES, BY ITS
SIGNATURE BELOW, HEREBY (A) AGREES THAT, NOTWITHSTANDING THE EFFECTIVENESS OF
THIS AGREEMENT, THE CREDIT DOCUMENTS CONTINUE TO BE IN FULL FORCE AND EFFECT,
(B) AFFIRMS AND CONFIRMS ITS GUARANTEE OF THE OBLIGATIONS AND THE PLEDGE OF
AND/OR GRANT OF A SECURITY INTEREST IN ITS ASSETS AS COLLATERAL TO SECURE SUCH
OBLIGATIONS, ALL AS PROVIDED IN THE CREDIT DOCUMENTS AS ORIGINALLY EXECUTED, AND
ACKNOWLEDGES AND AGREES THAT SUCH GUARANTEE, PLEDGE AND/OR GRANT CONTINUE IN
FULL FORCE AND EFFECT IN RESPECT OF, AND TO SECURE, SUCH OBLIGATIONS UNDER THE
CREDIT AGREEMENT, AS AMENDED

 

16

--------------------------------------------------------------------------------



 


HEREBY, AND THE OTHER CREDIT DOCUMENTS AND (C) AFFIRMS AND CONFIRMS THAT ALL THE
REPRESENTATIONS AND WARRANTIES MADE BY OR RELATING TO IT CONTAINED IN THE CREDIT
AGREEMENT, AS AMENDED HEREBY, AND THE OTHER CREDIT DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF BOTH THE 2010 REVOLVING CREDIT
INCREASE EFFECTIVE DATE AND 2010 REVOLVING CREDIT EXTENSION EFFECTIVE DATE,
EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN
EARLIER DATE.


 


SECTION 6                CONDITIONS TO EFFECTIVENESS OF THE 2010 REVOLVING
CREDIT INCREASE.  THE 2010 REVOLVING CREDIT INCREASE SHALL BECOME EFFECTIVE AS
OF THE DATE (THE “2010 REVOLVING CREDIT INCREASE EFFECTIVE DATE”) THAT EACH OF
THE FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN SATISFIED:


 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVE DULY EXECUTED
COUNTERPARTS OF THIS AGREEMENT THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF
HOLDINGS, THE BORROWER, EACH INCREMENTAL REVOLVING CREDIT COMMITMENT INCREASE
LENDER AGREEING TO PROVIDE SUCH INCREMENTAL REVOLVING CREDIT COMMITMENT INCREASE
AND THE ADMINISTRATIVE AGENT.


 


(B)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.


 


(C)           ALL REPRESENTATIONS AND WARRANTIES MADE BY ANY CREDIT PARTY
CONTAINED IN THIS AGREEMENT OR IN THE OTHER CREDIT DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE DATE OF SUCH
CREDIT EVENT (EXCEPT WHERE SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE
TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE
BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE).


 


(D)           PAYMENT FROM THE BORROWER OF AN UPFRONT FEE PAYABLE IN DOLLARS FOR
THE ACCOUNT OF EACH INCREMENTAL REVOLVING CREDIT COMMITMENT INCREASE LENDER
PROVIDING AN INCREMENTAL REVOLVING CREDIT COMMITMENT INCREASE HEREUNDER IN AN
AMOUNT EQUAL TO 1.00% OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INCREMENTAL
REVOLVING CREDIT COMMITMENT INCREASE LENDER’S INCREMENTAL REVOLVING CREDIT
COMMITMENT INCREASE.  THIS FEE SHALL BE PAYABLE IN IMMEDIATELY AVAILABLE FUNDS
ON THE 2010 REVOLVING CREDIT INCREASE EFFECTIVE DATE AND SHALL BE IN ADDITION TO
ANY FEE PAYABLE FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 7(C) HEREOF. 
ONCE PAID, THIS FEE SHALL NOT BE REFUNDABLE.


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH LEGAL OPINIONS,
BOARD RESOLUTIONS AND OTHER CLOSING CERTIFICATES AND DOCUMENTATION FROM OR
RELATING TO THE COMPANY AND THE OTHER CREDIT PARTIES AS IT SHALL REASONABLY
REQUIRE.


 


(F)            EACH OF THE CONDITIONS SET FORTH IN SECTION 7 OF THE CREDIT
AGREEMENT (WITH ALL REFERENCES TO “THE DATE OF SUCH CREDIT EVENT” OR SIMILAR
LANGUAGE BEING DEEMED TO REFER TO THE 2010 REVOLVING CREDIT INCREASE EFFECTIVE
DATE) SHALL BE SATISFIED.


 


SECTION 7                CONDITIONS TO EFFECTIVENESS OF THE 2010 REVOLVING
CREDIT EXTENSION. THE 2010 REVOLVING CREDIT EXTENSION SHALL BECOME EFFECTIVE AS
OF THE DATE (THE “2010 REVOLVING CREDIT EXTENSION EFFECTIVE DATE”) THAT EACH OF
THE FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN SATISFIED:


 


(A)           THE 2010 REVOLVING CREDIT INCREASE EFFECTIVE DATE SHALL HAVE
OCCURRED.


 


17

--------------------------------------------------------------------------------



 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVE DULY EXECUTED
COUNTERPARTS OF THIS AGREEMENT THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF
EACH OF THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT, AND EACH 2013 REVOLVING
CREDIT LENDER.


 


(C)           PAYMENT FROM THE BORROWER OF AN UPFRONT FEE PAYABLE IN DOLLARS FOR
THE ACCOUNT OF EACH 2013 EXTENDING LENDER IN AN AMOUNT EQUAL TO 0.50% OF THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH 2013 EXTENDING LENDER’S REVOLVING CREDIT
COMMITMENTS EXCHANGED FOR 2013 REVOLVING CREDIT COMMITMENTS.  THIS FEE SHALL BE
PAYABLE IN IMMEDIATELY AVAILABLE FUNDS ON THE 2010 REVOLVING CREDIT EXTENSION
EFFECTIVE DATE AND SHALL BE IN ADDITION TO ANY FEE PAYABLE FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 6(D) HEREOF.  ONCE PAID, THIS FEE SHALL NOT BE
REFUNDABLE.


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH LEGAL OPINIONS,
BOARD RESOLUTIONS AND OTHER CLOSING CERTIFICATES AND DOCUMENTATION FROM OR
RELATING TO THE COMPANY AND THE OTHER CREDIT PARTIES AS IT SHALL REASONABLY
REQUIRE.


 


SECTION 8                COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE INSTRUMENT. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AMENDMENT BY
FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART HEREOF.


 


SECTION 9                APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 10              HEADINGS.  THE HEADINGS OF THIS AMENDMENT ARE FOR
PURPOSES OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING
HEREOF.


 

Section 11              Effect of Agreement.  Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the other Secured Parties under the Credit Agreement or any other
Credit Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Credit Document.  Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Credit Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect.  Each Credit Party reaffirms its obligations under the Credit
Documents to which it is party and the validity of the Liens granted by it
pursuant to the Security Documents.  From and after the effective date of this
Amendment, all references to the Credit Agreement in any Credit Document shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Agreement.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

LPL INVESTMENT HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name: Robert J. Moore

 

 

Title: Chief Financial Officer

 

 

 

LPL HOLDINGS, INC., as the Borrower

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name: Robert J. Moore

 

 

Title: Chief Financial Officer

 

 

 

INDEPENDENT ADVISERS GROUP CORPORATION

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name: Robert J. Moore

 

 

Title: Chief Financial Officer

 

 

 

GLENOAK, LLC

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name: Robert J. Moore

 

 

Title: Chief Financial Officer

 

 

 

LPL INSURANCE ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ Stephanie L. Brown

 

 

Name: Stephanie L. Brown

 

 

Title: Secretary

 

 

 

LPL INDEPENDENT ADVISOR SERVICES GROUP, LLC

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name: Robert J. Moore

 

 

Title: Vice President & Treasurer

 

[Signature Page to LPL Incremental and Extension Agreement]

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED FINANCIAL GROUP, INC.

 

 

 

 

 

By:

/s/ Chad D. Perry

 

 

Name: Chad D. Perry

 

 

Title: Secretary

 

 

 

ASSOCIATED PLANNERS INVESTMENT ADVISORY, INC.

 

 

 

 

 

By:

/s/ Chad D. Perry

 

 

Name: Chad D. Perry

 

 

Title: Secretary

 

[Signature Page to LPL Incremental and Extension Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Letter of Credit
Issuer and Swingline Lender

 

 

 

 

 

By:

/s/ Stephen B. King

 

 

Name: Stephen B. King

 

 

Title: Vice President

 

 

 

MORGAN STANLEY & CO., as Collateral Agent

 

 

 

 

 

By:

/s/ Stephen B. King

 

 

Name: Stephen B. King

 

 

Title: Executive Director

 

[Signature Page to LPL Incremental and Extension Agreement]

 

--------------------------------------------------------------------------------